Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating a prison disciplinary rule prohibiting inmates from assaulting one another after confidential sources positively identified him as the person responsible for cutting another inmate. Based upon our review of the record, including the transcript of the confidential tapes, we find that the misbehavior report and the testimony of the confidential informants, which was found by the Hearing Officer to be credible and reliable, constituted substantial evidence supporting the determination (see, Matter of Torres v Goord, 242 AD2d 800). Contrary to petitioner’s contention, the confidential portion of the record contains objective proof from which the Hearing Officer could make his independent finding that the information relayed by the informants was reliable (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119). We have considered petitioner’s remaining contention regarding the sufficiency of the misbehavior report and find it to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.